Citation Nr: 0824305	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received on the 
issue of the appellant's eligibility for VA compensation as a 
surviving child of a veteran.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served as a recognized guerrilla from May 1943 to 
March 1946, and died in May 1978.  The appellant is the 
veteran's son. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Manila, Republic of the Phillippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  A November 1978 decision denied eligibility for VA 
compensation on the grounds that the appellant did not meet 
the definition of a surviving "child" for VA compensation 
purposes.

2.  The evidence received since the November 1978 decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  A November 1978 decision denying eligibility for VA 
compensation as a surviving child is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

2.  Evidence received since the November 1978 decision is not 
new and material, and the veteran's claim of entitlement to 
eligibility for VA benefits as a surviving child is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim.  VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

However, the U.S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A.   § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Legal Criteria and Analysis

As a preliminary matter, the Board notes that, under VA 
regulations, a legitimate child of a veteran may be 
considered a "child" after age 18 for purposes of determining 
entitlement to death pension or dependency and indemnity 
compensation benefits only if he or she is unmarried and 
became permanently incapable of self- support before reaching 
the age of 18 years.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 
3.57, 3.315.  

A child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  38 C.F.R. § 3.356(a).  Thus, 
the focus of analysis must be on the individual's condition 
at the time of his/her 18th birthday.  It is that condition 
which determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his own support 
is prima facie evidence that he (she) is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is 
provided with sufficient income for his reasonable support; 
2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise established; 
3) it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356.  

The appellant's initial claim for Dependency and Indemnity 
Compensation (DIC) was denied by administrative decision 
dated November 1978, in part due to the fact that the 
appellant did not meet the definition of "child" and was 
therefore not eligible to receive VA compensation.  The 
decision noted that the veteran was married and over the age 
of 18.  No appeal was filed.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

An application to reopen the issue of entitlement to 
eligibility for VA benefits as a surviving child was filed in 
April 2006.  In support of his claim, the appellant submitted 
the veteran's death certificate; the veteran's 
hospitalization records from 1975 to 1978; a medical 
certificate indicating that the appellant has a cleft palate 
and cleft lip and is status post cheiloplasty; the 
appellant's birth certificate giving his date of birth as 
March 19, 1950;  the veteran's service personnel records 
showing recognized guerrilla service; a copy of unenacted 
legislation from the 107th Congress; and a copy of the text 
of 38 C.F.R. § 3.152, regarding adjudication of DIC claims.  
The application to reopen was denied in April 2006 on the 
basis that no new and material evidence had been submitted.  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in November 1978, either by itself or when considered with 
the previous evidence of record, that relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156.  Although the appellant has submitted 
medical evidence of his cleft palate, cleft lip, and a 
cheiloplasty, no evidence has been submitted showing that he 
has been incapable of self-support since before the age of 
18.  As no new and material evidence has been submitted since 
the last final denial of the appellant's claim, the claim is 
not reopened.
ORDER

New and material evidence having not been received, the claim 
of eligibility for VA compensation as a surviving child of 
the veteran is not reopened.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


